Exhibit 99.1- Company Information Below is a disclosure of information disclosed in certain presentations, some of which has not been previously disclosed to the public: Reconciliation of Pro Forma Organic Net Revenue The following information reflects Pro Forma Organic Net Revenue from 2004 through 2008.The Pro Forma Organic Net Revenue Reconciliation reflects the Net Revenue of the Company for such period, further adjusted to reflect preacquisition net revenue assuming inVentiv Health’s acquisitions of the entities had been consummated on January 1, 2004.Pro Forma Organic Net Revenue excludes Paragon Rx and Essential net revenues prior to acquisition. Unaudited (in millions) Net Revenue, as reported Preacquisition revenue 80 19 Pro forma Organic Net Revenue Other Information · U.S. Pharmaceutical Outsourced Sales Representative Market Opportunity 2009E 2010E 2011E 2012E 2013E 2014E Manufacturers’ Representatives Deployed U.S. Outsourced Representatives Total Outsourcing Penetration Rate 7.2% 8.4% 9.7% 11.2% 13.0% 15.0% Sources: Company reports, press releases, SDI Health & inVentiv analysis. Above data compiled from external sources and internal analysis, and is subject to variability. · U.S. Patient Services/Outcomes Market Opportunity § Patient assistance market estimated at $90 million § Medical cost containment market serves approximately 900 third party administrators
